Name: 85/274/EEC: Council Decision of 4 June 1985 revising the amounts for the documentary requirements in Annex II concerning the definition of the concept of 'originating products' and methods of administrative cooperation to Decision 80/1186/EEC on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: international trade;  executive power and public service;  European construction
 Date Published: 1985-06-07

 Avis juridique important|31985D027485/274/EEC: Council Decision of 4 June 1985 revising the amounts for the documentary requirements in Annex II concerning the definition of the concept of 'originating products' and methods of administrative cooperation to Decision 80/1186/EEC on the association of the overseas countries and territories with the European Economic Community Official Journal L 148 , 07/06/1985 P. 0031 - 0031 Spanish special edition: Chapter 11 Volume 21 P. 0260 Portuguese special edition Chapter 11 Volume 21 P. 0260 *****COUNCIL DECISION of 4 June 1985 revising the amounts for the documentary requirements in Annex II concerning the definition of the concept of 'originating products' and methods of administrative cooperation to Decision 80/1186/EEC on the association of the overseas countries and territories with the European Economic Community (85/274/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 80/1186/EEC of 16 December 1980 on the accession of the overseas countries and territories with the European Economic Community (1), as last amended by Decision 85/273/EEC (2), and in particular Article 11 (2) thereof, Having regard to the recommendation from the Commission, Whereas Article 6 of Annex II to Decision 80/1186/EEC provides that the Community may, where necessary, revise the amounts for determining when forms EUR 2 may be used instead of movement certificates EUR 1 or when no documentary evidence of origin is required as laid down in Article 16 of that Annex; whereas the amounts in question were most recently revised by Decision 83/544/EEC (3); Whereas as a consequence of the automatic change, which takes place every two years, of the base date provided for in the said Annex II, the effective value of the limits expressed in the national currencies concerned, which correspond to the amounts laid down in Articles 6 and 16 of the said Annex, would be reduced; whereas in order to offset such a reduction it is necessary to increase the amounts in question, HAS DECIDED AS FOLLOWS: Article 1 Annex II to Decision 80/1186/EEC is hereby amended as follows: - the amount laid down in Article 6 (1), point (b) is hereby increased to 2 355 ECU; - the amounts laid down in Article 16 (2) are hereby increased to 165 ECU and 470 ECU respectively. Article 2 This Decision shall apply from 1 May 1985. Done at Luxembourg, 4 June 1985. For the Council The President L. GRANELLI (1) OJ No L 361, 31. 12. 1980, p. 1. (2) See page 29 of this Official Journal. (3) OJ No L 309, 10. 11. 1983, p. 29.